Citation Nr: 0605921	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  03-36 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD), for the purpose of accrued 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
November 1946.  He died in August 2002.  The appellant is his 
surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 decision by the RO in North Little 
Rock, Arkansas, which in pertinent part, confirmed and 
continued a 30 percent disability rating for PTSD.

A personal hearing was held before the undersigned Veterans 
Law Judge in March 2004.  A transcript of that hearing has 
been made part of the claims folder.  

During the appellant's March 2004 hearing before the 
undersigned, she stated that she wanted to withdraw the 
appeal as to issue of entitlement to service connection for a 
dental condition, for the purpose of accrued benefits.  
Therefore, this issue is no longer before the Board.  See 38 
C.F.R. § 20.204 (2005).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the duties to inform and assist have been met.

2.  The veteran's PTSD is currently manifested by symptoms of 
nightmares, sleeplessness, and startle response, with a 
Global Assessment of Functioning (GAF) score of 60.

3.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking, disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, has not 
been demonstrated by the clinical evidence.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met, for the purpose of accrued benefits.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121 (West 2002); 38 
C.F.R. §§ 3.159, 3.1000, 4.7, 4.130, Diagnostic Code 9411 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The VA has satisfied the notification requirements of the 
VCAA.  The October 2003 statement of the case, and November 
2002 letter from the VA, gave the appellant notice of the 
evidence necessary to substantiate her claim on appeal.  

The evidence development letter dated in November 2002 
advised the appellant of what evidence VA would undertake to 
obtain.  The appellant was not explicitly told to submit all 
evidence in her possession.  The October 2003 statement of 
the case, however contained the provisions of 38 C.F.R. 
§ 3.159(b), noting that the appellant would be advised to 
submit relevant evidence in her possession.  The appellant 
has demonstrated her actual knowledge of the need to submit 
relevant evidence in her possession by submitting such 
evidence during the course of the appeal.

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The delayed notice in this case did not prejudice the 
appellant.  She did not report or submit additional 
information or evidence after the last VCAA notice.  If she 
had submitted additional evidence substantiating her claims, 
she would have received the same benefit as if she submitted 
the evidence prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  

Analysis

Increased Rating for PTSD for the Purpose of Accrued Benefits 

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which the 
veteran was entitled at the time of his death under existing 
ratings or based on evidence in the file or constructively of 
record at the time of his death.  38 U.S.C.A. § 5121(a); 38 
C.F.R. § 3.1000.  A claim for such benefits must be filed 
within one year of the veteran's death.  38 C.F.R. § 
3.1000(a), (c).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
concluded that, for a surviving spouse to be entitled to 
accrued benefits, "the veteran must have had a claim pending 
at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision."  See 
also, Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996) (a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application).

In the instant case, the veteran's claim for an increase 
rating for his service-connected PTSD was received by the RO 
in June 2002; however, he died in August 2002, before the 
claim was adjudicated.  The appellant's claim for dependency 
and indemnity compensation and accrued benefits was received 
by the RO in November 2002, within one year of the veteran's 
death.  Hence, it was timely.

Accordingly, the Board must address the issue of entitlement 
to a rating in excess of 30 percent for PTSD, for the purpose 
of accrued benefits.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2005).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2005).

With respect to the applicable criteria, the schedular 
criteria, effective as of November 7, 1996, incorporate the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).  Under 
these criteria, a 30 percent schedular evaluation 
contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 
(2005).

A 50 percent rating is assigned upon a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week, difficulty in understanding 
complex commands; impairment of short- or long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See id.

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships.  See id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See id.

With respect to the medical evidence of record, the evidence 
includes a September 2001 VA examination report which shows 
the veteran was diagnosed with PTSD, and was assigned a GAF 
score of 60, which according to the DSM-IV, equates to 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

Additional medical records dated from May 2002 to August 2002 
show that the veteran had been treated at the VA Medical 
Center in Little Rock, Arkansas, for a variety of 
disabilities.  Specifically, a May 2002 notation reflects 
that the veteran had trouble sleeping and experienced some 
confusion at times.  The pertinent diagnoses were resolving 
delirium, not otherwise specified; PTSD; and rule out 
psychotic disorder secondary to brain mass and remote stroke.  

An August 2002 VA examination report notes the veteran had 
previously experienced nightmares on a regular basis but at 
the time of the examination he indicated that his nightmares 
only occurred every two or three months.  He reported that he 
was easily started and went into a "frenzy" if he was 
grabbed from behind.  He was uncomfortable in large crowds 
but he did not mind small crowds.  He enjoyed going to 
restaurants, large stores and on occasion watched movies 
pertaining to wars.  He was married for 12 years and stated 
he got along very well with his wife.  He was previously 
employed for 30 years with Chrysler Company.  He spent his 
free time working around the house.

On mental status examination, no significant anxiety or 
dysphoria were noted and his speech was within normal limits 
with regard to rate and rhythm.  His mood was euthymic and 
affect was appropriate to content.  His thought processes and 
associations were logical and tight and there was no 
loosening of associations or confusion.  Additionally, there 
was no gross impairment in memory and the veteran was 
oriented in all spheres.  No hallucination or delusions were 
noted.  His insight and judgment were adequate and he denied 
suicidal or homicidal ideation.

The veteran was diagnosed with PTSD, and was again assigned a 
GAF score of 60.

During the appellant's March 2004 personal hearing, she 
testified that two years prior to the death of the veteran, 
he experienced an increase in the severity of his PTSD 
symptoms.  She specifically stated that his nightmares 
increased, he was uncomfortable in crowds, he had difficulty 
maintaining relationships with others, he had difficulty 
controlling his anger, and he experienced problems with his 
memory. 

Having reviewed the entirety of the record, the Board is of 
the opinion that an evaluation in excess of 30 percent, for 
the purpose of accrued benefits, is not warranted for the 
veteran's service-connected PTSD.  Essentially, while the 
veteran's symptoms very closely comport to the symptomatology 
contemplated for the assignment of a 30 percent evaluation 
under DC 9411, the symptoms enumerated under DC 9411 
warranting a 50 percent evaluation are not demonstrated.  

As noted above, a 50 percent rating for PTSD is warranted 
when there is occupational and social impairment with reduced 
reliability and productivity.  The Board notes that at the 
time of his death the veteran was retired.  He had worked for 
the same company for 30 years and no where in the record was 
it noted that his PTSD ever interfered with his employment. 

With respect to the specifically enumerated symptomatology 
contemplated for a 50 percent evaluation under DC 9411, the 
veteran's medical records do not show that he demonstrated a 
flattened affect.  A May 2002 VA treatment record noted that 
the veteran experienced trouble sleeping and some confusion 
at times but he showed no serious impairment of short-or 
long-term memory. 

In August 2002, his affect was described as appropriate to 
content.  At that time, his speech was described as within 
normal limits in regard to rate and rhythm, not 
circumstantial, circumlocutory, or stereotyped.  His judgment 
and insight were described as adequate, not impaired.   The 
veteran's thought process and associations were logical and 
tight, not impaired.   His mood was described as euthymic, 
not exhibiting disturbances.  Finally, it has not been shown 
that the veteran's PTSD has resulted in difficulty 
establishing and maintaining effective work and social 
relationships.  While the veteran indicated that he was 
uncomfortable in large crowds, he also stated that he didn't 
mind smaller crowds or attending restaurants or large stores.  
He also indicated that he had a very good relationship with 
his wife of 12 years.  

The medical evidence indicates that the veteran's primary 
symptomatology includes sporadic nightmares, sleeplessness, 
depression, and a startle response.  The description of the 
symptomatology for a GAF score of 60 closely approximates the 
veteran's demonstrated characteristics.

In view of the foregoing, we conclude that the evidence 
reflects that the level of psychiatric disability due to the 
veteran's PTSD most nearly comports with the assignment of a 
30 percent evaluation and not the criteria for a 50 percent 
evaluation.  However, the record does not show persistent 
symptoms that equal or more nearly approximate the criteria 
for a 50, 70, or 100 percent evaluation.  Even though the 
Board has determined that a 30 percent rating is warranted in 
this case, there is not a question as to whether the 50 
percent rating should be assigned.  38 C.F.R. § 4.7.  As 
explained herein, the Board would point out that there is 
relatively little indication of any symptomatology of 
psychiatric impairment as provided for a 50 percent rating 
under the current regulations.  See 38 C.F.R. § 4.130, DC 
9411.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After a 
careful review of the available diagnostic codes and the 
medical evidence of record, the Board finds that diagnostic 
codes other than Diagnostic Code 9411 do not provide a basis 
to assign an evaluation higher than the 30 percent rating 
assigned by this decision.

In view of the above, the Board finds that the application of 
the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. 
§ 5107(b) is not appropriate in this case.  As stated, the 
level of the veteran's disability is approximately 
commensurate with a 30 percent rating under DC 9411, the 
currently assigned evaluation.  Thus, the appeal is denied.  
As noted, the symptoms necessary to support a 50, 70, or 100 
percent rating are essentially missing from the objective 
medical evidence of record.  The Board concludes that a 
rating in excess of 30 percent, for the purpose of accrued 
benefits, is not warranted.  The evidence is not so evenly 
balanced as to raise doubt concerning any material issue.   
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD), for the purpose of accrued 
benefits, is denied.




	                        
____________________________________________
	K. Osborne
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


